Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00568-CV

                                          Walter ARNETT,
                                             Appellant

                                       v.
                   TEXAS WORKFORCE COMISSION and Sears, Roebuck &
                TEXAS WORKFORCE COMMISSION and Sears, Roebuck & Co.,
                                    Appellees

                      From the 73rd Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011-CI-12680
                            Honorable Michael E. Mery, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 23, 2013

JOINT MOTION TO DISMISS GRANTED; APPEAL DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX. R.

APP. P. 42.1(a)(2). The parties have agreed that costs of appeal are to be taxed against the party

who incurred them. See TEX. R. APP. P. 42.1(d) (absent agreement of the parties, costs are taxed

against appellant).

                                                   PER CURIAM